DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 06/29/2022 has been entered and fully considered. Claims 1-4 and 6-20 are pending, of which claims 1, 3, 6, 7, 11, 18 and 19 are currently amended. Claim 5 is cancelled. No new matter has been added.
In view of the amendment, the previous rejections under 35 USC 112, 35 USC 102 and 35 USC 102/103 are withdrawn, however the previous rejection of claims 3, 4, 6, 7, 11 and 14-16 under 35 USC 103 is maintained and claims 1, 2, 8-10, 12, 13 and 17-20 are now also rejected under 35 USC 103. This action is final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as obvious over JP 2009-087885 A (Oyama) in view of JP 2014-022291 A (Hirata).

    PNG
    media_image1.png
    414
    651
    media_image1.png
    Greyscale

Regarding claims 1-4 and 6-10, Oyama discloses a nonaqueous electrolyte energy storage device (non-aqueous electrolyte secondary battery) [p. 5 para. 8] comprising a positive electrode [p. 6 para. 4] including a positive electrode mix (positive electrode active material) containing a phosphorus atom (phosphorus compound) [p. 6 para 5], and a nonaqueous electrolyte containing a lithium sulfonylimide salt that contains a fluoroalkyl group (LiN(SO2CF3)2, LiN(SO2C2F5)2) [p. 8 para. 2], wherein a peak attributed to P2p appears at a position corresponding to 135 eV or less or 134 eV or less (132 eV to 135 eV, e.g. about 134 eV or about 133 eV) in an X-ray photoelectron spectroscopic spectrum of the positive electrode mix [p. 6 para. 6]. See Fig. 10.
Oyama does not disclose the content of the imide salt in the nonaqueous electrolyte. Hirata however teaches that the amount of an imide compound used is preferably such that the concentration in the non-aqueous electrolyte is 0.01 mol/L or more and 2 mol/L or less [p. 9 para. 2], for example 1.0 mol/L [p. 13 para 1], in order to provide a nonaqueous electrolyte which restrains corrosion of aluminum used as a cathode current collector [abstract]. Therefore it would have been obvious to one of ordinary skill in the art to include the imide salt in the nonaqueous electrolyte of Oyama at a concentration of 0.5 mol/kg or more, or 0.8 mol/kg or more and 1.4 mol/kg or less or 1.2 mol/kg or less or 1.1 mol/kg or less, as taught by Hirata, because it is known as an effective concentration for a nonaqueous electrolyte which could restrain corrosion of the aluminum used as a cathode current collector.
Regarding claim 11, Oyama does not disclose lithium bis(fluorosulfonyl)imide. Hirata however teaches lithium bis(fluorosulfonyl)imide as a preferred imide compound included in a nonaqueous electrolyte which restrains corrosion of aluminum used as a cathode current collector [abstract]. Therefore it would have been obvious to one of ordinary skill in the art to use lithium bis(fluorosulfonyl)imide, as in Hirata, as the imide salt in the electrolyte of Oyama, because it is preferred for restraining corrosion of the aluminum used as a cathode current collector.
Regarding claim 12, Oyama further discloses that any one of the electrolyte salts may be used [p. 8 para. 2], such that the lithium imide salt may be used without any electrolyte salt having a PF6 anion.
Regarding claim 13, Oyama further discloses that the nonaqueous electrolyte contains a fluorinated carbonate [p. 8 para. 4].
Regarding claims 14-16, a maximum reached potential of the positive electrode of 4.4 V, or 4.5 V, or 4.6 V (vs. Li/Li+) or more is not explicitly disclosed, however, because the nonaqueous electrolyte energy storage device taught by the combination of Oyama and Hirata has the same composition and structure and is made by the same method as claimed, it appears that it will also have the same or sufficiently similar properties as claimed. See MPEP 2112.01. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.
Regarding claim 17, Oyama further discloses that the positive electrode includes a positive electrode base material (positive electrode current collector) and a positive electrode mix layer (positive electrode active material layer) and the positive electrode base material contains aluminum [p. 6 para. 4].
Regarding claim 18, Oyama further discloses that the positive electrode mix contains a positive active material (lithium composite oxide) and a phosphorus atom [p. 6 para. 5] and the positive active material contains a positive active material having such a property that the positive electrode potential can become higher than 4.0 V (vs. Li/Li+) (4.2 V) [p. 15 para. 1]. 
Regarding claims 19 and 20, Oyama discloses a method for manufacturing a nonaqueous electrolyte energy storage device (non-aqueous electrolyte secondary battery) [p. 5 para. 8] including a positive electrode including a positive electrode mix (positive electrode active material layer) produced using a positive electrode mix paste (positive electrode mixture slurry) containing an oxoacid of phosphorus (phosphorous acid H3PO3) such that the positive electrode mix contains a phosphorus atom [p. 3 para. 10], and a nonaqueous electrolyte containing an imide salt (LiN(SO2CF3)2, LiN(SO2C2F5)2) [p. 8 para. 2], wherein a peak attributed to P2p appears at a position corresponding to 135 eV or less (132 eV to 135 eV, e.g. about 134 eV or about 133 eV) in an X-ray photoelectron spectroscopic spectrum of the positive electrode mix [p. 6 para. 6]. See Fig. 10.
Oyama does not disclose the content of the imide salt in the nonaqueous electrolyte. Hirata however teaches that the amount of an imide compound used is preferably such that the concentration in the non-aqueous electrolyte is 0.01 mol/L or more and 2 mol/L or less [p. 9 para. 2], for example 1.0 mol/L [p. 13 para 1], in order to provide a nonaqueous electrolyte which restrains corrosion of aluminum used as a cathode current collector [abstract]. Therefore it would have been obvious to one of ordinary skill in the art to include the imide salt in the nonaqueous electrolyte of Oyama at a concentration 1.4 mol/kg or less, as taught by Hirata, because it is known as an effective concentration for a nonaqueous electrolyte which could restrain corrosion of the aluminum used as a cathode current collector.

Response to Arguments
Applicant's arguments filed 06/29/2022  have been fully considered but they are not persuasive. 
In response to applicant's argument that the claimed storage device can provide superior cycle life of the positive electrode while keeping the viscosity of the nonaqueous electrolyte low, while Oyama merely focuses on improved winding properties of a positive electrode and Hirata teaches that by including a borate compound and/or a boron compound together with an imide salt the non-aqueous electrolyte has a property of preventing corrosion of the positive electrode, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case, the differences would otherwise be obvious because Hirata specifically teaches an imide salt concentration (1.0 mol/L) within the claimed ranges.
Note that evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977); MPEP 716.02(c). 
In response to applicant’s argument that a positive electrode mix containing a phosphorus atom provides unexpected results compared to a positive electrode mix not containing a phosphorus atom, it is noted that applicant’s evidence  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979); MPEP 716.02(e). In this case, applicant’s evidence does not compare the claimed invention to the closest prior art, which is considered to be Oyama, because unlike applicant’s cited comparative examples, the positive electrode mix of Oyama does contain a phosphorus atom.
Furthermore, applicant’s evidence is not sufficient to show unexpected results because it is not commensurate in scope with the claims, at least because the examples do not cover the full scope of imide salts, imide salt concentrations, and P2p peak positions claimed. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980); MPEP 716.02(d).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727